Citation Nr: 1631179	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a fractured nose.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from an April 2009 rating action by the Regional Office (RO) in Cleveland, Ohio, which denied claims for service connection for bilateral hearing loss, tinnitus, "residuals right ankle fracture with arthritis, pain and loss of motion," and residuals of broken nose with breathing problems.  

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have hearing loss, tinnitus, residuals of a fractured nose, or a right ankle disability, that was caused or aggravated by service.





CONCLUSION OF LAW

Hearing loss, tinnitus, residuals of a fractured nose, and a right ankle disability, were not incurred in or aggravated by active service, or by service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for hearing loss, tinnitus, a right ankle disability, and residuals of a fractured nose.  During his hearing, held in June 2016, he testified to the following: during service, he was mostly a mortarman.  He has had hearing loss since his service.  He has had ringing in his ears "as soon as I got out."  He injured his right ankle during service, and continues to have pain.   He broke his nose during service, and was treated for it in Sicily.  His nose was reset in Germany.  He currently has sinus symptoms (congestion), and some trouble sleeping.   

In February 2009, the Veteran filed his claims for service connection.  In April 2009, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include psychosis, and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was mortarman, and that he served with an infantry regiment in the Marine Corps.    

Exposure to loud noise is assumed. 

The Veteran's service personnel records include an entrance examination report, dated in May 1980, which does not note any relevant conditions, and which includes audiometric examination report results which do not show that he had  hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  In June 1981, he was treated for complaints of nasal symptoms after he was hit in the nose.  He denied having difficulty breathing through his nose.  X-rays revealed a fracture.   In April 1982, his fracture was "reduced," with a notation of a cast for two days.  In January 1982, the Veteran was treated on three occasions over about nine days for a sprained right ankle after he jumped off a rack (bed) in his barracks.  He was provided with ice, and an ACE wrap.  X-rays were noted to be WNL (within normal limits).  The assessments were acute sprain, and probable moderate ankle sprain. 

The Veteran's separation examination report, dated in May 1983, shows that his nose, ears, drums, lower extremities, and feet, were clinically evaluated as normal.  The report includes audiometric test results which show that the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

In an associated "report of medical history," the Veteran indicated that he had a history of "ear, nose or throat trouble," and that he did not have a history of hearing loss, swollen or painful joints, foot trouble, "bone, joint or other deformity."  There appears to be a notation of a reported broken right ankle in 1982.   

With regard to the claim for hearing loss, the Veteran is not shown to have had hearing loss during service.  The only relevant post-service medical evidence is a VA audiometric examination report, dated in April 2009.  This report shows that the examiner stated that the Veteran's claims file had been reviewed.  

On audiometric examination, the Veteran did not have hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  The examiner noted that the Veteran had mild sensorineural hearing loss in his right ear (i.e., a 30-decibel loss at 4,000 Hz), but that he did not have disabling hearing loss in either ear per 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's "current hearing loss is not due to or related to his military noise exposure," explaining that his hearing was within normal limits upon separation from service, and that he did not have a significant threshold shift during service.  

Important for the Veteran to understand, beyond the negative nexus finding above, is that test simply does not indicate "hearing loss", for VA purposes, at this time.  Simply stated, his hearing is in a range of "normal".

In summary, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no competent evidence to show that the Veteran has hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the claim for bilateral hearing loss, and the claim must be denied.

With regard to the claim for tinnitus, the Veteran is not shown to have had tinnitus during service.  The only competent post-service medical evidence is the April 2009 VA audiometric examination report, which shows that the examiner concluded that the Veteran's tinnitus is less likely as not due to, or related to, his military noise exposure.  The examiner explained that the Veteran stated that he was unsure how long he had had tinnitus, and that when he was asked to estimate, he responded "maybe ten years."  The examiner stated that if his current tinnitus had been related to military noise exposure, he would have been expected to recall an onset closer to his service in time, as opposed to almost 15 years later.  The examiner further pointed out that as the Veteran's separation examination report showed normal hearing results for both ears, there is no support for a physiological connection between his current tinnitus and hearing loss during service.  

In summary, the Veteran's testimony is afforded reduced probative value, as he reported about a ten-year history of tinnitus (i.e., since about 1998) during his April 2009 VA examination, but that he has had hearing loss since his service (which ended in 1983) (15 years earlier than he reported in April 2009) during his June 2016 hearing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  There is no competent evidence to show that the Veteran has tinnitus due to his service.  The only medical opinion of record is found in the April 2009 VA examination report, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the preponderance of the evidence is against the claim for tinnitus, and the claim must be denied.

With regard to the claim for residuals of a fractured nose, the only relevant post-service medical evidence is a VA examination report, dated in May 2010.  This report shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes a history of a broken nose in April 1982, with complaints of sinus problems, headaches, and progressively worsening breathing problems.  A May 2010 pulmonary function test was noted to show normal spirometry with minimal impairment of DLCO.  The diagnosis was rhinitis.  The examiner concluded that the Veteran's nose condition is less likely than not related to, or caused by, injury while in service.  The examiner explained that his May 1983 separation examination noted that his nose was normal, and that other VA records are silent for complaints of breathing problems other than to note his initial injury

In summary, the Veteran sustained a nasal fracture in 1981 with a reduction in April 1982.  There is no subsequent treatment during his remaining period of service, a period of about one year and two months.  A nasal fracture/nose condition was not noted upon separation in May 1983.  There is no post-service medical evidence to show that the Veteran has residuals of a fractured nose; his only diagnosis is rhinitis.  There is no competent evidence to show that the Veteran has a nasal condition, to include rhinitis, that is due to his service.  The only medical opinion of record is found in the May 2010 VA examination report, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  Prejean; Neives-Rodriguez.  Accordingly, the preponderance of the evidence is against the claim for tinnitus, and the claim must be denied.

With regard to the claim for residuals of a right ankle disability, the only relevant post-service medical evidence is a VA examination report, dated in May 2010.  This report again shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes a history of a right ankle sprain in 1982, with current complaints that include pain, weakness, stiffness, instability, locking, lack of endurance, and effusion.  A current X-ray report contained an impression of "no fracture, dislocation, bony joint or soft tissue abnormality."  The diagnosis was right ankle arthralgia.  The examiner concluded that the Veteran's right ankle condition is less likely than not related to, or caused by, a condition while in service.  The examiner explained that the Veteran had an ankle sprain in 1982, that his 1983 separation examination note normal extremities, that VA records are silent for treatment of right ankle pain, and that a May 2010 X-ray was normal.  

In summary, the Veteran sustained a right ankle sprain in January 1982.  There is no subsequent treatment during his remaining period of service, a period of about two years and four months.  Notwithstanding the Veteran's report of a history of a broken right ankle in 1982 upon separation from service (in fact, he is shown to have sustained a sprain, and not a broken bone), a right ankle condition was not noted upon separation from service in May 1983.  There is no post-service medical evidence to show that the Veteran has a right ankle disability; his only diagnosis is arthralgia.  However, VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  There is no current evidence of right ankle pathology.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, a current right ankle disability is not shown.  Degmetich; Gilpin.  

The Board further points out that there is no competent evidence to show that the Veteran has a right ankle condition that is due to his service.  Accordingly, the preponderance of the evidence is against the claim for tinnitus, and the claim must be denied.

To the extent that the Veteran provided lay statements that he experienced symptoms of the claimed disabilities during his service, a veteran is normally considered competent to report observable manifestations of claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while lay persons are competent to provide opinions on some medical issues, the claims for an acquired psychiatric disorder, and a right ankle disability, fall outside the realm of common knowledge of a lay person.   See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (lay persons not competent to diagnose cancer).  

Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has the claimed disabilities due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded an examinations, and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for hearing loss, tinnitus, residuals of a fractured nose, and a right ankle disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


